PER CURIAM.
(1, 2) The majority are of the opinion that the trial court did not err in sustaining the plaintiff’s demurrer to the defendant’s special plea. The local act of 1901 (page 1970) authorized the trial of the cause in the precinct in which it was tried, and provided that this defendant could be sued in said precinct; and this local act has not been repealed by the Code. Nor are we impressed with the suggestion that said local act is unconstitutional.
The judgment of the law and equity court is affirmed.
Affirmed.
Anderson, C. J., and McClellan, Sayre, Somerville, and Gardner, JJ., concur.